                                                     MATTHEW L. SCHWARTZ
                                                     Tel.: (212) 303-3646
                                                     E-mail: mlschwartz@bsfllp.com
                                                     October 9, 2018
BY ECF

Honorable Katharine H. Parker
United States Magistrate Judge
Southern District of New York
500 Pearl Street, Suite 1950
New York, New York 10007

       Re:     City of Almaty, Kazakhstan, et ano. v. Mukhtar Ablyazov, et al.,
               Case No. 15 Civ. 5345 (AJN) (KHP)

Dear Judge Parker:
        We represent the City of Almaty, Kazakhstan and BTA Bank (the “Kazakh Entities”).
We write to respectfully request that the Court accept for filing under seal the enclosed response
to the motions to compel filed by defendants Viktor and Ilyas Khrapunov on September 20, 2018
[ECF No. 837] and defendant Triadou SPV S.A. on September 21, 2018 [ECF No. 844].
        In accordance with the Court’s Individual Practice ¶ 3(d), accompanying this cover letter
are versions of the Kazakh Entities’ response to remain under seal subject to the Court’s
approval and a version of the filing with highlighting reflecting proposed redactions, to be filed
publicly. In accordance with the Court’s Individual Practices, the Kazakh Entities will file the
proposed redacted version on ECF. In addition, because this response attaches and quotes from a
document the Kazakh Entities have withheld as work product, but which is now disputed by the
defendants, the Kazakh Entities are submitting a copy of the disputed document for in camera
review, as well as an ex parte version of this letter and exhibits quoting from the same.
        This letter also attaches and quotes from confidential settlement agreements and witness
testimony that the Kazakh Entities and third parties have designated confidential under the
protective order in this action, which include previously-undisclosed financial transactions and
nonpublic company ownership information thus are properly designated confidential under the
Protective Order. In addition, some of the documents attached relate to pending criminal
investigations, and thus are properly designated confidential under the Protective Order.
       In accordance with the Court’s prior orders sealing evidence and testimony designated as
“Confidential” in connection with discovery-related motions, the Kazakh Entities respectfully
request that this letter and accompanying exhibits be filed under seal.

                                                     Respectfully,

                                                     /s/ Matthew L. Schwartz
                                                     Matthew L. Schwartz
                                                     BOIES SCHILLER FLEXNER LLP
                                                     575 Lexington Avenue
                                                     New York, New York 10022
